               Case 2:18-cv-00063-DGC Document 147 Filed 06/20/19 Page 1 of 2



                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: David G. Campbell                              Date: June 20, 2019
 Case Number: CV-18-00063-PHX-DGC
 Thacker v. GPS Insight LLC et al

 APPEARANCES: Plaintiff(s) Counsel                                  Defendant(s) Counsel
              Joshua William Carden                                 Stefan Mark Palys
                                                                    Timothy Burke O'Connor

 TELEPHONIC DISCOVERY DISPUTE HEARING:

Lengthy discussion is held, and the Court rules as follows:

Text messages or imessages - The messages that Plaintiff believes have not been produced (between
Donat and Lisson) need not be resolved to decide summary judgment. The Court will address this issue,
if necessary, after it rules on summary judgment. Key questions will be whether Defendants’ have made
a correct determination that undisclosed messages are not relevant for purposes of MIDP disclosure, and
whether Plaintiff served requests for production of the messages within the time and number limits of
the Rule 16 Scheduling Order.

Tax returns and issues related to net worth – At this point, there is no need to decide whether additional
deposition questions need to be answered and whether redacted personal tax returns need to be disclosed
in a more complete form. That information may be relevant during the damages phase of trial, but will
not affect the ruling on summary judgment. The Court will address these issues, if necessary, after it
rules on summary judgment. Defendant shall produce corporate tax returns to Plaintiff, as ordered by
Judge Humetewa, by June 24, 2019.

Sales policy and any related spoliation claim - The Court will address this issue, if necessary, after ruling
on summary judgment. By June 24, 2019, Defendant shall produce to Plaintiff an MIDP response signed
by the client and attorney stating that all available versions of the sales policy have been produced. If
the Court addresses this spoliation issue, it will apply Rule 37(e) as revised on December 1, 2015.

Spread sheets on commissions - The Court will address this issue, if necessary, after it rules on summary
judgment.

Rule 30(b)(6) depositions – For reasons explained in detail on the record, the Court finds that this issue
was not raised by Plaintiff in a timely manner, and will not address it.
              Case 2:18-cv-00063-DGC Document 147 Filed 06/20/19 Page 2 of 2

 CV-18-00063-PHX-DGC                                                                    June 20, 2019
 Thacker v. GPS Insight LLC et al                                                          Page 2 of 2


The Court will address Defendants’ Motion for Leave to Serve Subpoena on Glassdoor, Inc. (Doc. 145)
after it rules on summary judgment, if necessary. Because this issue can be resolved through discussion
with the parties, Plaintiff need not file a response.

 Deputy Clerk: Christine Boucher
 Court Reporter: Patricia Lyons                                                  Start: 2:33 p.m.
                                                                                 Stop: 3:39 p.m.
